       Case 6:17-cv-00265-ADA-JCM Document 39 Filed 11/13/18 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION                                      4       .Q,
                                                                                        ,




GEORGE OTTO CARL RILEY,
                  PlaintW
-vs-

NANCY A. BERRYHILL,                                                 W-17-CV-00265-ADA
ACTING COMMISSIONER OF
SOCIAL SECURITY,
            Defendant



                                                        AND
  ORDER ADOPTING MAGISTRATE'S REPORT AND RECOMMENDATION
                  DISMISSING PLAINTIFF'S APPEAL
                                                                   States Magistrate Judge
       Before the Court is the Report and Recommendation of United

Manske. ECF No. 35. The report recommends that the final decision
                                                                  of the Administrative Law

                                                               findings and recommendations
Judge be affirmed. The action was referred to Judge Manske for
                                                                      72, and Rule 1(d) of
pursuant to 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure
                                                                      the Western District of Texas.
Appendix C of the Local Rules of the United States District Court for
                                                         2018.
The Report and Recommendation was filed on September 25,
                                                                                and recommendations
       A party may file specific, written objections to the proposed findings
                                                                            of the Report and
of the magistrate judge within fourteen days after being served with a copy
                                                                court. 28 U.S.C.            636(b); Fed.
Recommendation, thereby securing de novo review by the district                         §


R. Civ. p. 72(b). A party's failure to timely file written
                                                           objections to the proposed findings,

                                                               bars that party, except upon
conclusions, and recommendation in a Report and Recommendation
                                                                   proposed factual findings and
grounds of plain error, from attacking on appeal the unobjected-to
                                                               v. United Service Auto Ass 'n, 79 F.3d
 legal conclusions accepted by the district court. See Douglas

 1415. 1428-29 (5th Cir. 1996) (en banc). Plaintiff
                                                    filed an objection to the Report and
        Case 6:17-cv-00265-ADA-JCM Document 39 Filed 11/13/18 Page 2 of 2




Recommendation on October 12, 2018.         In light of the Plaintiff's objections, the Court has

                                                                             reviewed the Magistrate
undertaken a de novo review of the case file in this cause. Having carefully
                                                              to the Report and
Judge's Report and Recommendation, the Plaintiff's objections
                                                                   Magistrate Judge's findings or
Recommendation, and this case file, the Court does not dispute the

recommendations.
                                                                      Report and
       IT IS THEREFORE ORDERED that the Plaintiff's objections to the
                                                                   are OVERRULED.
Recommendation of the United States Magistrate Judge, (ECF No. 38)

        IT IS FURTHER ORDERED that the Report and Recommendation of the United
                                                                               States


Magistrate Judge, (ECF No. 35), is ACCEPTED AND ADOPTED.

        IT IS FURTHER ORDERED that the Administrative Law Judge's denial of
                                                                                        George Otto


Carl Riley's application for Disability Insurance Benefits is AFFIRMED.

        IT IS FINALLY ORDERED that this appeal is DISMISSED.




        SIGNED this 13th day of November, 2018.




                                               UNITED STATESDISTRICT JUDGE
